UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 99-4488

MARIO SALAS,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
James R. Spencer, District Judge.
(CR-98-166)

Submitted: March 31, 2000

Decided: April 17, 2000

Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Peter D. Eliades, MARKS & HARRISON, Hopewell, Virginia, for
Appellant. Helen F. Fahey, United States Attorney, Nicholas S. Alti-
mari, Assistant United States Attorney, Richmond, Virginia, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Mario Salas appeals his conviction for conspiracy to distribute her-
oin in violation of 21 U.S.C.A. §§ 841(a)(1), 846 (West 1999). Find-
ing no reversible error, we affirm.

Salas first contends that insufficient evidence supports his conspir-
acy conviction. We initially reject his arguments attacking the credi-
bility of his co-conspirators' testimony. See United States v. Romer,
148 F.3d 359, 364 (4th Cir. 1998), cert. denied , 525 U.S. 1141
(1999); United States v. Burns, 990 F.2d 1426, 1439 (4th Cir. 1993).
Moreover, we find that when taking the view most favorable to the
Government, substantial evidence supports his conviction. See
Glasser v. United States, 315 U.S. 60, 80 (1942) (stating standard).
The record demonstrates that Salas solicited the efforts of several
individuals to transport drugs and money between New York City and
Richmond, Virginia, ordered the purchase of a firearm used in the
conspiracy, and instructed another co-conspirator to conceal heroin in
a child respirator. Additionally, one co-conspirator testified to having
witnessed Salas purchase drugs from his supplier and then later con-
ceal drugs in candles. We find that these acts were in furtherance of
a conspiratorial agreement and sufficiently proved that Salas knew
about the conspiracy and knowingly and voluntarily participated in it.
See United States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996) (stating
elements of conspiracy to distribute narcotics).

Salas also contends that the district court erred in enhancing his
offense level pursuant to U.S. Sentencing Guidelines Manual
§ 2D1.1(b)(1) (1998) for possession of a firearm during the commis-
sion of a drug offense. Co-conspirators testified at trial that Salas
ordered them to purchase the firearm that was eventually seized at an
apartment from which the conspiracy distributed heroin. The district
court did not clearly err in applying this sentence enhancement
because the possession of the firearm was in furtherance of the con-
spiracy and was reasonably foreseeable by Salas. See United States
v. Kimberlin, 18 F.3d 1156, 1159-60 (4th Cir. 1994).

Salas also challenges the district court's application of U.S.S.G.
§ 3B1.1(a) for his role in the conspiracy. Contrary to his argument on

                    2
appeal, evidence at trial sufficiently established Salas as an organizer
and leader of the conspiracy. Five co-conspirators testified that Salas
recruited them to transport drugs and money between New York City
and Richmond, Virginia. See U.S.S.G. § 3B1.1 comment. (n.4). Fur-
thermore, one co-conspirator testified that Salas, in addition to being
the leader of the conspiracy, acquired the heroin the conspiracy dis-
tributed. Accordingly, the district court committed no clear error in
applying this enhancement.

Finally, Salas challenges the district court's application of U.S.S.G.
§ 3B1.4 for use of a minor to commit a crime. Evidence at trial estab-
lished that co-conspirators traveled with children during some of the
drug runs to Richmond in an effort to avoid detection and apprehen-
sion. See U.S.S.G. § 3B1.4. Because Salas recruited these conspira-
tors and actively controlled these drug runs we find that the
enhancement was not clear error.

Accordingly, we affirm Salas' conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                     3